Opinion by
Mr. Justice Potter,
“The appellant here complains of the refusal by the court below to enter judgment in its favor, non obstante veredicto.
The testimony on the part of the plaintiff was to the effect that he was driving westwardly on the west-bound track of the defendant company, and found it necessary to turn out to let a car pass him, which was approaching from the rear. He could not turn to the right because of obstructions, and therefore turned to the left upon the other, which was the east,bound track. Before doing so, he says he saw no car approaching upon that track. After the car behind him had passed, he immediately started to go back to the west-bound track, but before he could clear the east-bound track his wagon was struck by a car approaching from the west, and he was injured. The evidence is somewhat confusing, but we cannot say that the testimony of the plaintiff presents an impossible story. Counsel for appellant argue that plaintiff must have driven immediately in front of the car which struck him, when it was so close as to render the accident unavoidable. Had this been the only reasonable inference to be drawn from the testimony, the case should not have been left to the jury. But the theory of appellant in this respect is based upon a partial view only of the evidence and it takes into account only the estimate which was made by the plaintiff of the distance which he traveled upon the east-bound track, and which was clearly nothing more than a guess. Plaintiff did say that after turn*318ing out to let the car which was behind him pass, he thought he only traveled from fifteen to twenty-five feet on the left-hand track until he was struck; but at the same time he said he traveled far enough upon that track to be overtaken and passed by the car upon the other track which he had just vacated. It is common knowledge that an ordinary car in itself is longer than the distance he gave as his estimate of the entire distance he traveled upon the left-hand track, and both the wagon and the car were moving while the car upon the right-hand track overtook and passed the wagon; so that an inference that he traveled upon the left-hand track for a distance equal to twice the length of the car, or more, while it was passing him, would not be unreasonable. Add to this the fact, as testified to by both conductors, that the two cars met and passed each other before the collision, at a point not far from Twelfth street, and ample justification may be found for the inference apparently drawn by the jury that when the plaintiff entered upon the left-hand track he was far enough away, and the time was sufficient to admit of the motorman in charge of the east-bound car slowing up or stopping, in time to avoid the collision. The story of the occurrence, as given by the plaintiff, is at least not an impossible one. His guess as to the distance which he traveled upon the left-hand track, was clearly not reliable; but his story of the manner in which he turned out to permit the passage of the car, and his action in crossing from one track to the other and returning, and the relative position of the two cars when they met and passed each other after the car on the right-hand track passed the wagon, and before the collision, all presented elements proper for the consideration of the jury, and from which they might reasonably have drawn an inference of negligence upon the part of the motorman in charge of the east-bound car.
Our examination of all the evidence satisfies us that the trial judge was right in refusing to take the case from the jury, and in refusing to enter judgment non obstante veredicto, in favor of the defendant company.
The judgment is affirmed.